Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Buss on 12 May 2021.

The application has been amended as follows: 
In claim 1:
line 9, the period has been changed to a semi-colon.

In claim 16: 
line 3, “the custom tool further comprising:” has been deleted; and 
line 4, “a second mold body, the second mold body configured” has been changed to --wherein the second mold body is configured--.



lines 4-5, “a first surface of the tooth;” has been changed to --a first surface of the tooth and an interproximal portion corresponding with an interproximal surface of the tooth; and--; and 
lines 8-9, “and an interproximal portion corresponding with an interproximal surface of the tooth,” has been deleted.

In claim 72:
line 5, --wherein the first mold body is configured to combine with the tooth of the patient to form a mold cavity encompassing a portion of missing tooth structure of the tooth-- has been inserted after “an interproximal surface of the tooth”; and
lines 13-15, “, and wherein the first mold body is configured to combine with the tooth of the patient to form a mold cavity encompassing a portion of missing tooth structure of the tooth” has been deleted.

In claim 79:
	line 1, “the molds” has been changed to --the mold bodies--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a tool for forming a dental restoration in a mouth of a patient, including a first mold body including a portion corresponding with at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744